Citation Nr: 1429793	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-01 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left knee, to include as secondary to plantar fasciitis.

2.  Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to plantar fasciitis.

3.  Entitlement to service connection for a left ankle disability, to include as secondary to plantar fasciitis.

4.  Entitlement to service connection for a right ankle disability, to include as secondary to plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) from December 2009 and November 2010 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in November 2013, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the left knee is not causally or etiologically related to service, including to her service-connected plantar fasciitis.

2.  The Veteran's degenerative joint disease of the right knee is not causally or etiologically related to service, including to her service-connected plantar fasciitis.

3.  The Veteran's left ankle disability is not causally or etiologically related to service, including to her service-connected plantar fasciitis.

4.  The Veteran's right ankle disability is not causally or etiologically related to service, including to her service-connected plantar fasciitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 

2.  The criteria for service connection for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2012); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, a letter dated in August 2009 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Additional notice was sent in August 2010.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and Social Security records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in May 2011, the report of which and of a November 2013 addendum have been associated with the claims file.  The addendum report provides a well-reasoned rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and her representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran is seeking service connection for bilateral degenerative joint disease of the knees and a bilateral ankle disability, to include as secondary to the service-connected plantar fasciitis.

The STRs show that on an April 1982 medical history report that Veteran indicated having never had foot trouble or a "trick" or locked knee, and that she was in good health.  On an April 1982 physical examination the feet and lower extremities were normal.  In November 1982 the Veteran's ankles were swollen, and she was diagnosed with overuse syndrome and rule out stress fracture.  December 1982 treatment notes indicate that the Veteran had a history of bilateral foot and ankle stress fractures, and she had marked foot ankle edema and pain.  She was diagnosed with stress syndrome.  At June 1983 treatment the Veteran reported having had stress fractures in both ankles and feet during basic training.  She was diagnosed with plantar fasciitis.  The record shows that the Veteran was put on four profiles during service that were all due to plantar fasciitis.  The STRs do not show any complaints, treatment or diagnoses related to the knees.

At January 2008 VA treatment records the Veteran complained of left knee pain for the past week.  She denied injury or trauma.  The Veteran complained of knee and foot pain at June 2008 VA podiatry treatment.  The diagnosis was fasciitis and arthralgia.  

At a December 2008 VA examination for the feet the Veteran reported that it felt like her knees would lock after standing for 15 to 30 minutes.  There were no complaints or diagnosis related to the ankles and no diagnosis related to the knees.  

At August 2009 VA treatment, the Veteran complained of bilateral ankle swelling and pain and of knee pain that she had had since discharge from military service.  Subsequent VA treatment records from several occasions state in a list of active problems that the Veteran had knee and ankle problems status post stress fractures and shin splints in the military.  No rationale is included with this entry.  
 
The Veteran had a VA examination in October 2009 at which she reported that her knee and ankle problems began in 1982 during basic training.  She said that she sought treatment for her knees but that they kept focusing on the feet and that she did not get treatment for the knees during service.  X-rays of the ankles showed no significant findings, and x-rays of the knees showed minor degenerative changes on the right and mild to moderate degenerative changes on the left.  The examiner diagnosed the Veteran with a bilateral ankle condition with no evidence of degenerative joint disease and a bilateral knee condition with degenerative joint disease.  However, the examiner also wrote that there was no ankle condition.  The examiner felt it was unlikely that the bilateral knee condition was due to the bilateral plantar fasciitis because she had only recently complained of knee pain.  The medical literature indicates that arthritis develops as a result of prolonged stress or trauma.  The Veteran's arthritis not being symmetrical was further evidence that it was not due to the soft tissue inflammation of plantar fasciitis.  It was more likely due to normal aging.  

The Veteran had a VA examination in May 2011.  She said that recently the pain in her ankles had gotten progressively worse and that she had "rolling ankles" related to plantar fasciitis.  The Veteran said she had been told at VA podiatry treatment that "possibly altered gait" had caused her knee and ankle pain.  In regards to her knees, the Veteran reported having bilateral pain since 2008 that had gotten progressively worse and was related to her bilateral service-connected foot condition.  The examiner diagnosed her with bilateral ankle strain and knee degenerative joint disease and opined that it was less likely as not that the ankle strain was caused by or a result of ankle pain in service.  It was noted that there were no ankle complaints at discharge from service or within a year of service.  The ankle complaints began years after discharge, and plantar fasciitis is a soft tissue or fascia inflammation.  No ankle condition existed in 2008 and there was no nexus between the ankle condition and the bilateral plantar fasciitis.  However, the examiner also felt that there was no ankle condition because x-rays of both ankles were negative.  In regards to the knees, it was less likely as not caused by or a result of plantar fasciitis because there was no history of knee pain in service and the knee disability was asymmetrical, making it unlikely due to soft tissue inflammation.  Her weight, aging and wear and tear were the more likely cause of the bilateral knee disabilities.  

In a November 2013 VA examination report addendum, the examiner opined that there was no nexus between the plantar fasciitis and bilateral knee condition and that the former did not aggravate the latter.  It was noted that the Veteran was obese, which put her at higher risk for development of degenerative joint disease of the knees.  The examiner cited medical literature that supported her conclusion.  In regards to the ankles, the examiner felt that the Veteran had a diagnosis of bilateral ankle strain that had not been aggravated by the service-connected plantar fasciitis.  Joint space narrowing was not a diagnosis, was not a degenerative condition, and was not aggravated by plantar fasciitis.  The examiner felt that age and body habitus were the major contributors of the lower extremity joint pain.  Fasciitis was a fascia condition and not a bone condition.  A risk factor for development of plantar fasciitis was limited ankle dorsiflexion.  Therefore, the ankle condition was noted to aggravate the plantar fasciitis due to a shortened Achilles tendon, and not the other way around.  The examiner cited medical literature supporting her opinion.  Since the VA examiner's opinions are based on an accurate understanding of the Veteran's history, and are adequately articulated and explained, they can be given probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. at 124.

While the Veteran has made statements to the effect that she has bilateral ankle and knee disabilities that are related to service on a direct basis or were caused or aggravated by the service-connected plantar fasciitis, she is not competent to make such determinations.  Her statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  

In addition, while the Veteran is competent to report symptoms such as pain, the Board does not find her report of having knee pain since service to be credible.  She was treated several times for lower extremity pain during service and never mentioned knee pain, and the post-service treatment records discussed above show that she has been inconsistent in her reports of the duration of the knee pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

With respect to the other evidence addressing the question at issue, that which is most probative is against the claim.  Indeed, those records on which a nexus with service is suggested, fail to include a rationale for that position.  Thus, those records are not accorded significant probative value.  Those medical records which contain opinions adverse to the claim, include a reasonable explanation for that position, supported by the facts and reference to authorities, essentially finding that the Veteran's age and body habitus account for the development of them claimed disabilities.  

Because the evidence preponderates against the claims of service connection for bilateral degenerative joint disease of the knees and bilateral ankle disabilities, to include as secondary to plantar fasciitis, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).






ORDER

Service connection for degenerative joint disease of the left knee, to include as secondary to plantar fasciitis, is denied. 

Service connection for degenerative joint disease of the right knee, to include as secondary to plantar fasciitis, is denied. 

Service connection for a left ankle disability, to include as secondary to plantar fasciitis, is denied. 

Service connection for a right ankle disability, to include as secondary to plantar fasciitis, is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


